Order affirmed, with ten dollars costs and disbursements, upon the ground that the affidavits present a triable issue as to the amount of damages sustained by the plaintiffs particularly in view of the allegations in the defendant’s affidavits in support of that part of the defendant’s answer embodied in the section entitled “ fifth defense.” All concur. (The order denies plaintiffs’ motion for summary judgment in an action under a lease to recover rental due on property.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.